Citation Nr: 0906095	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  06-24 983A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an initial rating higher than 10 percent 
for peripheral neuropathy of the left upper extremity.

3.  Entitlement to an initial rating higher than 10 percent 
for peripheral neuropathy of the right upper extremity.

4.  Entitlement to an initial rating higher than 10 percent 
for peripheral neuropathy of the left lower extremity.

5.  Entitlement to an initial rating higher than 10 percent 
for peripheral neuropathy of the right lower extremity.

6.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

S. M. Boehm, Law Clerk


INTRODUCTION

The veteran had active military service from March 1969 to 
October 1970.

This appeal to the Board of Veterans' Appeals (Board) is from 
an October 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Chicago, Illinois, 
which, in relevant part, granted service connection for 
peripheral neuropathy of both upper and lower extremities and 
assigned separate 10 percent initial ratings for each 
extremity retroactively effective from April 23, 2003, the 
date of receipt of the Veteran's claims.  He appealed for 
higher initial ratings.  See Fenderson v. West, 12 Vet. App. 
119, 125-26 (1999) (indicating when this occurs VA 
adjudicators must consider whether the Veteran's ratings 
should be "staged" to compensate him for times since the 
effective date of his award when his disability may have been 
more severe than at others).

This appeal to the Board is also from a December 2003 RO 
decision that denied additional claims for service connection 
for PTSD and for a TDIU.  

As support for his claims, the Veteran testified at a hearing 
at the RO in August 2008 before the undersigned Veterans Law 
Judge (Travel Board hearing).

The Board is remanding this case to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development and consideration.


REMAND

According to his recent hearing testimony, there apparently 
are outstanding VA treatment records pertaining to the 
Veteran's claims that need to be obtained before deciding his 
appeal.  During his hearing he indicated that he had received 
treatment for his PTSD at the new Vet Center/Veteran Response 
Center in Chicago, located at 78th and Halsted.  He indicated 
this facility used to be located on 95th St.  He also 
reported having receiving treatment for his bilateral (i.e., 
left and right) upper and lower extremity peripheral 
neuropathy at the local Jesse Brown VA Medical Center (VAMC) 
in Chicago.  The Veteran's claims file does not contain any 
VAMC treatment records dated after April 2006.  Since there 
are additional records of more recent treatment, they need to 
be obtained for consideration in this appeal.  See 38 
U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2); VAOPGCPREC 12-
95, 60 Fed. Reg. 43186 (1995); see also Bell v. Derwinski, 
2 Vet. App. 611 (1992) (indicating VA has constructive, if 
not actual, notice of these records inasmuch as they are in 
the agency's possession).

Additionally, during the Veteran's last May 2005 VA 
compensation examination, it was noted that his bilateral 
upper and lower extremity peripheral neuropathy does not 
interfere with his daily activities.  But at his more recent 
August 2008 hearing, he contended otherwise, also stating 
that his symptoms (constant pain, numbness, weakness, and 
cramping) are noticeably more severe than when last examined 
in May 2005.  The Court has held that when, as here, a 
Veteran claims that a disability is worse than when 
originally rated (or last examined by VA), and the available 
evidence is too old to adequately evaluate the current state 
of the condition, VA must provide a new examination.  See 
Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (where 
the Court determined the Board should have ordered a 
contemporaneous examination of the Veteran because a 23-month 
old examination was too remote in time to adequately support 
the decision in an appeal for an increased rating); see, too, 
Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the 
record does not adequately reveal current state of claimant's 
disability, fulfillment of statutory duty to assist requires 
a contemporaneous medical examination, particularly if there 
is no additional medical evidence that adequately addresses 
the level of impairment of the disability since the previous 
examination).  See, as well, VAOPGCPREC 11-95 (April 7, 1995) 
and Green v. Derwinski, 1 Vet. App. 121 (1991).

Lastly, although the RO sent Veterans Claims Assistance Act 
(VCAA) notice letters in May 2003, June 2003, and November 
2004, those letters did not inform the Veteran of the 
disability rating and downstream effective date elements of 
his claims, including in terms of the need to provide or ask 
VA to obtain evidence showing his bilateral upper and lower 
extremity peripheral neuropathy disability has increased in 
severity to warrant higher ratings, indeed, to the point he 
is unemployable and therefore entitled to a TDIU.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Accordingly, this case is REMANDED for the following 
additional development and consideration:

1.  Send the Veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) that includes an 
explanation of the information or 
evidence needed to establish higher 
initial disability ratings and downstream 
effective dates for his service-connected 
bilateral upper and lower extremity 
peripheral neuropathy, and a TDIU, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, supra. 



2.  Also ask the Veteran to provide the 
names and addresses of all VA and non-VA 
medical care providers who have treated 
him for his PTSD and bilateral upper and 
lower extremity peripheral neuropathy 
since April 2006.  This includes, but is 
not limited to, records of treatment he 
has received since April 2006 at the Vet 
Center/Veteran Response Center located on 
78th and Halsted (originally located on 
95th Street) and at the local Jesse Brown 
VAMC in Chicago.  With any necessary 
authorization, obtain these and any other 
records he indentifies for consideration 
in his appeal.

3.  After receiving these additional 
records, schedule the Veteran for a VA 
examination to ascertain the current 
severity of his service-connected 
bilateral upper and lower extremity 
peripheral neuropathy.  In making this 
important determination, ask the examiner 
to comment on whether the peripheral 
neuropathy involves incomplete versus 
complete paralysis of the affected nerves 
and whether the peripheral neuropathy is 
mild, moderate, moderately severe, or 
severe.

Additionally, based on the examination 
findings and other relevant evidence in 
the claims file, the examiner (including 
any additional examiner if additional 
examinations are deemed warranted) must 
offer an opinion as to whether it is at 
least as likely as not the Veteran is 
unable to obtain or maintain 
substantially gainful employment if only 
his service-connected disabilities are 
considered, which are:  (1) renal 
disease; (2) type II diabetes mellitus; 
(3) peripheral neuropathy (left upper 
extremity, right upper extremity, left 
lower extremity, and right lower 
extremity); (4) diabetic retinopathy; and 
(5) erectile dysfunction.

In making this employability 
determination, the examiner also must 
consider the Veteran's level of 
education, other training, and work 
experience.  The examination report 
must include a complete rationale for 
all opinions and conclusions expressed.

The claims file, including a complete 
copy of this remand, must be made 
available to the examiner for review of 
the pertinent medical and other history.  
All necessary diagnostic testing and 
evaluation should be completed and all 
pertinent symptomatology and findings 
reported in detail.

Also, advise the veteran that failure to 
report for his scheduled VA examination, 
without good cause, may have adverse 
consequences on his claims.

4.  Then readjudicate the claims in light 
of the additional evidence.  If the 
claims are not granted to the Veteran's 
satisfaction, prepare another 
supplemental statement of the case (SSOC) 
and send it to him and his 
representative.  Give them time to 
respond before returning the file to the 
Board for further appellate consideration 
of these claims.

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The Veteran has the right to submit additional 
evidence and argument concerning the claims the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KEITH W. ALLEN	
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

